JS 44 (Rev. 06/17) Case 2:19-cv-02449-MAK/TDQCOMEIR SHEEYC/05/19 Page 1 of 22

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
Dickson Nyesuah City of Philadelphia (Department of Human Services)
(b) County of Residence of First Listed Plaintiff Philadelphia County of Residence of First Listed Defendant ee
(EXCEPT IN U.S. PLAINTIFF CASES) ‘ (IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Frederick M. Walton, Jr.
1800 JFK Blvd., Suite 1117 Philadelphia, PA 19103 (215)563-4470

 

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only) WI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plainti
(For Diversity Cases Only) and One Box for Defendant}
O 1 US. Government 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State XK 1 (K 1 Incorporated or Principal Place oO4 04
of Business In This State
2 USS. Government 14 Diversity Citizen of Another State 1 2 © 2 Incorporated and Principal Place ao5 a5
Defendant (ndicate Citizenship of Parties in Item LID) of Business In Another State
Citizen or Subject of a 3 3. Foreign Nation O6 6

 

Foreign Country

tions.

   
   

Click here for: Nature of Suit Code Deseri
REREPUREI PEN ALT cOLSE Se Rs SESS.
110 Insurance PERSONAL INJURY PERSONAL INJURY = {CI 625 Drug Related Seizure C1 422 Appeal 28 USC 158 (J 375 False Claims Act

 
   

IV. NATURE OF SUIT (Place an “X” in One Box Only)

       

   

     

  

a
0 120 Marine CF 310 Airplane £1 365 Personal Injury - of Property 21 USC 881 {C1 423 Withdrawal € 376 Qui Tam (31 USC
(1 130 Miller Act (I 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
C1 140 Negotiable Instrument Liability C1 367 Health Care/ (1 400 State Reapportionment
150 Recovery of Overpayment }|{ 320 Assault, Libel & Pharmaceutical ROPERTY RIG 40] 410 Antitrust

& Enforcement of Judgment Slander Personal Injury G 820 Copyrights © 430 Banks and Banking
G 151 Medicare Act ©) 330 Federal Employers’ Product Liability ( 830 Patent 1 450 Commerce
(152 Recovery of Defaulted Liability (1 368 Asbestos Personal 0 835 Patent - Abbreviated 460 Deportation

Student Loans (1 340 Marine Injury Product New Drug Application [0 470 Racketeer Influenced and

(Excludes Veterans) 0 345 Marine Product Liability O 840 Trademark Corrupt Organizations
(153 Recovery of Overpayment Liability PERSONAL PROPERTY £ ABD AE SECU +0} 480 Consumer Credit

of Veteran’s Benefits ©) 350 Motor Vehicle CF 370 Other Fraud C 710 Fair Labor Standards O 861 HIA (1395ff) [1 490 Cabie/Sat TV
(J 160 Stockholders’ Suits © 355 Motor Vehicle 0 371 Truth in Lending Act C1 862 Black Lung (923) 850 Securities/Commodities/
CG 190 Other Contract Product Liability (7 380 Other Personal GF 720 Labor/Management 01 863 DIWC/DIWW (405(g)) Exchange
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1 864 SSID Title XVI [1 890 Other Statutory Actions
(1 196 Franchise Injury 0) 385 Property Damage 0) 740 Railway Labor Act 865 RSI (405(g)) C891 Agricultural Acts

C3 362 Personal Injury - Product Liability 0) 751 Family and Medical 893 Environmental Matters
Medical Malpractice ; ; Leave Act (I 895 Freedom of Information

   

      

      

 

 

 

 

 

 

: Ee f : f : SEIOSS 10) 790 Other Labor Litigation PHERAL TAS Act
{1 210 Land Condemnation 440 Other Civil Rights Habeas Corpus: O 791 Employee Retirement 870 Taxes (U.S. Plaintiff 0 896 Arbitration
(1 220 Foreclosure CT 441 Voting 463 Alien Detainee Income Security Act or Defendant) (1 899 Administrative Procedure
CI] 230 Rent Lease & Ejectment &X 442 Employment ( 510 Motions to Vacate O) 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land C1 443 Housing/ Sentence 26 USC 7609 Agency Decision
C1 245 Tort Product Liability Accommodations ( 530 General © 950 Constitutionality of
C1 290 All Other Real Property 0 445 Amer. w/Disabilities -| 0 535 Death Penalty ‘ State Statutes
Employment Other: ( 462 Naturalization Application
CI 446 Amer. w/Disabilities -] (3 540 Mandamus & Other {C1 465 Other Immigration
Other C 550 Civil Rights Actions
0 448 Education (J 555 Prison Condition
0 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
PKI Original O02 Removed from 3 Remanded from O 4 Reinstatedor © 5 Transferred from 0 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -

(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
Title VU of the Civil Rights Act of 1964 (Title VII) 29 U.S.C. 794

Brief description of cause:
Employment Discrimination

VI. CAUSE OF ACTION

 

 

 

 

 

 

VU. REQUESTED IN Cl CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: WWYes No
VII. RELATED CASE(S) s
instructions):
If ANY (See instructions): GE - DOCKET NUMBER oo ;
DATE  URINATURE OF ATTORNEY OF RECORD , oy —
06/05/2019 eB OE mere SOI FSS
FOR OFFICE USE ONLY

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
Case 2:19-cv-02440,A4RT RENTERS TBGUM (19, Page 2 of 22

DESIGNATION FORM

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff: 7732 Frontenac Street Philadelphia, PA 19111

 

Address of Defendant: 1515 Arch Street Philadelphia, PA 19102

 

City of Philadelphia ( Department of Human Services)

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:

Case Number: 2:1 9-cv-01 203 Judge: Mark A. Kear ey Date Terminated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

 

 

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes No Y
previously terminated action in this court?

 

 

 

 

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes |W No
pending or within one year previously terminated action in this court?

 

 

 

 

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No 1
numbered case pending or within one year previously terminated action of this court?

 

 

 

 

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No |e
case filed by the same individual?

 

 

 

 

 

 

T certify that, to my knowledge, the within case [*]is / (1 isnot related to any case now pending or within one year previously terminated action in

this court except as noted above. ao ,
pare. 06/05/2019 OC Meee 40755

wo A

 

Lo Attorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

CIVIL: (Place a ¥ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
CL] 1 Indemnity Contract, Marine Contract, and All Other Contracts [1] 1. Insurance Contract and Other Contracts
[] 2. FELA [J 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury C1 3. Assault, Defamation
CL] 4. Antitrust [] 4. Marine Personal Injury
TC] 5. Patent [|] 5. Motor Vehicle Personal Injury
{_] 6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
7. Civil Rights (1 7. Products Liability
LC] 8. Habeas Corpus [] 8. Products Liability — Asbestos
[] 9. Securities Act(s) Cases L] 9. All other Diversity Cases
L] 10. Social Security Review Cases (Please specify):
[] 11. AU other Federal Question Cases
(Please specify):

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, Frederick M. Walton, Jr.

; , counsel of record or pro se plaintiff, do hereby certify:

 

Y Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

 

 

 

 

Relief other than monetary damages is sought.

 

my
sare, 06/05/2019 a6 CO 40755

 

L. _AMttorney-at-Law / Pro Se Plaintiff Attorney LD. # (if applicable)

woe

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ, 609 (5/2018)
Case 2:19-cv-02449-MAK Document1 Filed 06/05/19 Page 3 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Dd iekson N ¥ 2300 2 CIVIL ACTION
Vv. :
ky af Philadelphia
3 oF .
Se os ment OF Homan Jervie 2) NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all crvil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus -- Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ; C )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special
management cases.) ( )

(f) Standard Management — Cases that do not fall into any one of the other tracks. fy

 

 

OL 5/IABG Sb Biclesen Nyesnah
7

 

 

Date _ ; &~ Attorney-at-law Attorney for
DiS SeS-MVIP aig ses- fete @ haryzrena.c en
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 4 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Dickson Nyesuah
7732 Frontenac Street
Philadelphia, PA 19111

Plaintiff
VS.
City of Philadelphia
(Department of Human Services)
1515 Arch Street ,
Philadelphia, PA 19102
Defendant

COMPLAINT
I. PRELIMINARY STATEMENT:

1. This is an action for an award of damages, declaratory and injunctive
relief, attorneys’ fees and other relief on behalf of Plaintiff, Dickson Nyesuah. Plaintiff is a
former employee of Defendant, City of Philadelphia, who has been harmed by the Defendant’s
discriminatory employment practices.

2. This action arises under Title VI of the Civil Rights Act of 1964 (“Title
VII’), 29 U.S.C. §794, et seg. and the Pennsylvania Human Relations Act (“PHRA”), 43 P.S.
§951 et seq.

II. JURISDICTION AND VENUE

3. The jurisdiction of this Court is invoked, and venue is proper in this
district, pursuant to 28 U.S.C. §1391 as Plaintiff's claims are substantively based on the Title VII

Act.
Case 2:19-cv-02449-MAK Document1 Filed 06/05/19 Page 5 of 22

4. The supplemental jurisdiction of this Court is invoked pursuant to 28
U.S.C. §1367 to consider Plaintiff Nyesuah’s claims arising under the PHRA.

5. All conditions precedent to the institution of this suit have been fulfilled,
such as exhausting Administrative remedies and obtaining a “Notice of Suit Rights” letter from
the US Equal Employment Opportunity Commission (“EEOC”). Plaintiff Nyesuah has satisfied
all jurisdictional prerequisites to the maintenance of this action.

Wi. PARTIES
6. The Plaintiff herein is:
Dickson Nyesuah
7732 Frontenac Street
Philadelphia, PA 19111

7. The Defendant herein is:
City of Philadelphia
(Department of Human Services)
1515Arch Street
Philadelphia, PA 19102
It is further averred Plaintiff has worked for Defendant, which is a municipality
that comprises many agency arms, one of which is the Department of Human Resources located

at 1515 Arch Street, 8" Floor, and Philadelphia, PA.

IV. ADDITIONAL UNDERLYING FACTS

8. The Defendant, on information and belief, employed 15 or more persons
when the unlawful conduct alleged in this Complaint occurred.

9. Plaintiff had been employed at the Department of Human Resources since
August 14, 2006.

10. Plaintiff was employed by Defendant as Social Work Trainee, and he rose

through the ranks to become a Social Worker II.
Case 2:19-cv-02449-MAK Document1 Filed 06/05/19 Page 6 of 22

11. At all times relevant hereto, the Defendant was acting through its agents,
servants and employees, who were acting within the scope of their authority, course of their
employment and under the direct control of the Defendant. |

12. At all times material herein, Defendant is and has been a “person” and
“employer” as defined under the Title VII and the PHRA, and is accordingly subject to the
provisions of each Act.

V. STATEMENT OF CLAIMS

13. Paragraphs 1 through 12 are incorporated by reference, as if set forth at
length.

14. —- The Plaintiff alleges that prior to and continuing until on or about March
18, 2018, the Defendant, through its agents, servants and employees, subjected him to
discrimination violative of Title VII and the PHRA ultimately resulting in his termination on
March 18, 2018. The facts in support of these allegations include, but are not-limited to, the
following:

VI. UNDERLYING FACTS

15. Plaintiff alleges that Defendant, through its agents, servants, and
employees, subjected him to discrimination and a hostile work environment on the basis of his
race (African- American), color, and national origin (Liberia, West Africa) Plaintiff further
believes and avers that the Defendant terminated his employment in retaliatory fashion for his
objecting to said conduct and engaging in protected activity. These actions constitute violations
of Title VII of the Civil Rights Act of 1964 (“Title VII’) and the Pennsylvania Human Relations

Act (“PHRA”).
Case 2:19-cv-02449-MAK Document1 Filed 06/05/19 Page 7 of 22

16. Plaintiff began employment with Respondent City of Philadelphia
Department of Human Services “Respondent” or “DHS”) on or about August 14, 2006 in the
role of Social Worker trainee and he rose through the ranks until becoming a Social Worker II.

17. During his eleven (11) years of employment with Respondent, Plaintiff
performed his job functions in a dutiful and competent manner and at all times maintained at
least a satisfactory performance level.

18. Indeed, Plaintiff’s work ethic and productivity have been consistently
good and he received positive annual performance evaluations each year with ratings of either
superior or outstanding.

19. The Intake and Investigations division of DHS, in which Plaintiff worked,
is comprised of several “units”. They are each made up of one Supervisor and around three or
four Social Workers.

20. ‘Initially, Plaintiff was assigned to Unit #73 under supervisor Angela
Simes (“Simes”) (Caucasian).

21. Within Unit #73 supervised by Simes, the standard practice was for
employees to submit their CPS and GPS outcomes and determinations without the safety
assessment work sheets and structure progress notes necessarily being entered into the system as
technically required by agency policy.

22. DHS completed a review and audit on or about April 7, 2016 and Simes
was not disciplined by either Loretta Weston (“Weston”) (“African-American’’), Administrator,
or Gina McCone (“McCone’”) (“Caucasian-American”), Intake Director, for these practices
occurring under her oversight.

23. In or around the Spring of 2016, McCone created Unit #53.
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 8 of 22

24. McCone, a Caucasian American, deliberately and selectively placed only
employees of African descent under supervisor Onye Osuji (“Osuji”) (Nigeria, West Africa) into
Unit #53. |

25. Besides Plaintiff, Unit #53 included Robyn Kunzekweguta
(“Kunzekweguta”) (Zimbabwe, Southern Africa) and Charles Coleman (Liberia, West Africa).

26. In crafting Unit #53, McCone racially and discriminatorily segregated
Plaintiff and his coworkers due to their African ethnicity.

27. Furthermore, on several occasions, McCone and staff in other units and
divisions derogatorily referred to Unit #53 as the “African Unit”.

28, The unit moreover became a dumping ground of sorts for the cases of
workers who were either leaving DHS or transferring to another unit or section.

29. By way of example, the cases of Intake workers Shannon Jones,
Aliyah Williams, and Malikah Pierce were all pushed onto Unit #53, when those employees
left or transferred.

30. On or about April 27, 2017, Plaintiff received the Intake Region
Honors Certificate for his hard work, dedication, and willingness to assist others in his role.

31. Despite Plaintiffs successful performance of his job functions, he and
his fellow members of Unit #53 continued to encounter antagonism with respect to their
national origin.

32. On or about September 18, 2017, McCone met with Unit #53 and told
them that while they were doing a fine job and were working hard according to
Administrator Weston, she needed to remove Osuji to another unit as Supervisor in relation

to Osuji having made an internal complaint of hostile work environment.
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 9 of 22

33. When Plaintiff and the other Social Workers of Unit #53 expressed
concern and confusion over the decision, McCone became agitated and stated her decision was
final whether they liked it or not.

34. The following day on or about September 19, 2017, the members of Unit
#53 consulted with their DC 47 Union Representative Cherone Hall (“Hall”) to discuss the
actions being taken by McCone and grieve their concerns about race and national origin related
bias.

35. Later that day, Hall met with McCone and relayed the unit members’
concerns to her. Following this meeting and unhappy with the fact that her subordinates
submitted their grievances about her to the union, McCone created a retaliatory work
environment through actions such as refusing to talk to the members of Unit #53, ignoring their
inquiries, and exhibiting anger toward them.

36. Also on or about September 19, 2017, Plaintiff observed a Payroll
staffer bringing McCone the overtime slips for Unit #53.

37. When Plaintiff asked the staffer what was going on, she told him that
Director McCone had asked to see the entire unit’s overtime slips.

38. Soon after the filing of the grievance with the DC 47 Union
Representative, on or about October 16, 2017, McCone requested to meet with Plaintiff and
his Union Representative Hall.

39. During this meeting, McCone stated that she completed a caseload
audit and overtime slips review, observed some issues that discussed with Upper

Management and had to dissolve Unit #53.
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 10 of 22

40. On this day, McCone requested that Plaintiff turn over all of his case files
and records and DHS disabled all of his work issued devices.

Al. Michelle Sensky (“Sensky”), Human Resources Staff Administrator,
reassigned Plaintiff to the 7 floor case record room as his temporary reassignment pending the
outcome of a disciplinary hearing.

42. Plaintiff believes and avers that McCone instituted an audit of Unit #53
in retaliation for the union grievance and as a means of national origin based discrimination.

43. As a result, Plaintiff filed an EEOC Charge (EEOC No. 530-2018-
00278) on or about October 25, 2017, detailing most of the above and alleging race and
national origin discrimination and retaliation. Around this time, Osuji filed an EEOC Charge
as well.

44, On or about October 27, 2017, mere days after Plaintiffs filing of an
EEOC Charge, McCone officially served him with an Employee Violation Report (“EVR”).
The EVR put forth charges of falsification of visits, falsification of overtime, and poor work
performance, but he denied the allegations and thus neglected to sign.

45. This same day, Plaintiff was walking by and overheard McCone
bragging to her secretary, “I will get rid of these African people one by one in this section”
and laughing about it.

46. DHS held a preliminary hearing for Plaintiff on or about November
14, 2017 and then a formal discipline hearing before a panel on or about January 24, 2018.

47. At this hearing, Plaintiff presented testimony and evidence that he
conducted visits in each of his cases as policy required and that there was never any

falsification of overtime or visitations. Concerning the allegation of poor work
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 11 of 22

performance, Plaintiff explained that was overwhelmed with his own cases because he was
shouldering the burden of other employees’ cases as well.

48, Plaintiff noted that due to the overload of cases, the delay of
inputting notes into the online system was agency wide (visits were supposed to be input
into the system within six day period).

49, On or about January 24, 2018, the hearing panel concluded their
deliberation and recommended fifteen (15) days’ suspension for Plaintiff.

50. However, on or about March 23, 2018 there was a meeting to review
the hearing panel’s decision in the matter.

51. Ultimately, the Commissioner decided to approve the panel’s
recommendation to sustain charges and enact a suspension, but the Commissioner went further
and amended the panel recommendation to thirty (30) days’ suspension with the intent to
dismiss.

- 52. DHS Management told Plaintiff that March 23, 2018 was to be his last
day of work and he had to turn over his ID cards, badge, and agency equipment.

53. Plaintiff believes and avers that Respondent discriminated against him
and his Unit #53 coworkers on account of their race and ethnicity, despite their good
performance and successful tenure at DHS.

54. He further believes and avers that Respondent and McCone targeted him
and Unit #53 for audit because they had engaged in protected activity and filed EEOC Charges
and/ or supported each other’s complaints and EEOC Charges.

55. Upon information and belief, no other intake unit in the agency got

audited around this time.
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 12 of 22

56. Respondent subjected Plaintiff to a pattern of retaliatory animus and
antagonism which culminated in the termination of his employment.

57. | Respondent did not give Plaintiff any prior indication that his work
performance was poor nor did it follow the progressive discipline policy as required by the
agency.

58. Plaintiff thus believes and avers that the reasoning behind his suspension
and subsequent termination was pretextual.

59. Furthermore, Plaintiff has since learned that not long after his

termination, DHS transferred McCone to the Adoption section.

COUNT I
DISCRIMINATORY TREATMENT — ARISING UNDER TITLE VU OF THE CIVIL
RIGHTS ACT OF 1964 BASED ON NATIONAL ORIGIN AND RACE
DICKSON NYESUAH vs. CITY OF PHILADELPHIA

60. Paragraphs 1- 59 are incorporated herein as if set forth at length.

61. — Title VII of the Civil Rights Act of 1964 prohibits discrimination on the
basis of race, color, religion, sex or national origin. The Act also makes it illegal to discriminate
based upon retaliation against as individual who complains about discriminatory conduct.
Plaintiff alleges violations based on race as set forth below;

62. Plaintiff began employment with Defendant City of Philadelphia
Department of Human Services (“Respondent” or “DHS”) on or about August 14, 2006 in the
role of Social Worker Trainee, and rose through the ranks until becoming a Social Worker IL.

63. During his eleven (11) years of employment with Defendant, Plaintiff
performed his job functions in a dutiful and competent manner and at all times maintained at

least a satisfactory performance level.
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 13 of 22

64. The Intake and Investigations division of DHS in which Plaintiff last
worked is comprised of several "units". They are each consisting of one Supervisor and around
three or four Social Workers. |

65. In or around 2016, Intake Director Gina McCone ("McCone") (Caucasian,
American) forcibly transferred Dickson Nyesuah ("Nyesuah") (Liberia, West Africa), Social
Worker II, to Plaintiff's unit, even though Nyesuah did not wish to be transferred and Plaintiff
was not consulted about the decision.

66. Shortly thereafter, McCone also transferred Charles Coleman
("Coleman") (Liberia, West Africa) and Robyn Kunzekweguta ("Kunzekweguta")
(Zimbabwe, Southern Africa) to Plaintiff's unit.

67. | McCone deliberately and selectively placed only employees of African
descent under Plaintiff into Unit #53.

68. In crafting Unit #53, McCone racially and discriminatorily segregated
Plaintift and her unit members due to their African ethnicity.

69. Furthermore, on several occasions, McCone and staff in other units and
divisions derogatorily referred to Unit #53 as the “African Unit.”

70. By way of example, the cases of Intake workers Shannon Jones,
Aliyah Williams, and Malikah Pierce were all pushed onto Unit #53 when those employees
left or transferred. |

71, On or about April 27, 2017, Plaintiff received the Intake Region

Honors Certificate for his hard work, dedication, and willingness to assist others in his role.

10
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 14 of 22

72. Despite Plaintiff's successful performance of his job functions, he and
his fellow members of Unit #53 continued to encounter antagonism with respect to their
national origin. |

73. On or about September 18, 2017, McCone met with Unit #53 and told
them that while they were doing a fine job and were working hard according to
Administrator Weston, she needed to remove Osuji to another unit as supervisor in relation
to Osuji having made an internal complaint of hostile work environment.

TA, When Plaintiff and the other Social Workers of Unit #53 expressed
concern and confusion over the decision, McCone became agitated and stated her decision was
final whether they liked it or not.

75. The following day on or about September 19, 2017, the members of Unit
#53 consulted with their DC 47 Union Representative Cherone Hall (“Hall”) to discuss the
actions being taken by McCone and grieve their concerns about race and national origin related
bias.

76. Later that day, Hall met with McCone and relayed the unit members’
concerns to her. Following this meeting and unhappy with the fact that her subordinates
submitted their grievances about her to the union, McCone created a retaliatory work
environment through actions such as refusing to talk to the members of Unit #53, ignoring their
inquiries, and exhibiting anger toward them.

77. Also on or about September 19, 2017, Plaintiff observed a Payroll
staffer bringing McCone the overtime slips for Unit #53.

78. When Plaintiff asked the staffer what was going on, she told him that

Director McCone had asked to see the entire unit’s overtime slips.

11
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 15 of 22

79, Soon after the filing of the grievance with the DC 47 Union
Representative, on or about October 16, 2017, McCone requested to meet with Plaintiff and
his Union Representative Hall.

80. During this meeting, McCone stated that she completed a caseload
audit and overtime slips review, observed some issues that discussed with Upper
Management and had to dissolve Unit #53.

81. On this day, McCone requested that Plaintiff turn over all of his case files
and records and DHS disabled all of his work issued devices.

82. Michelle Sensky (“Sensky”), Human Resources Staff Administrator,
reassigned Plaintiff to the 7" floor case record room as his temporary reassignment pending the
outcome of a disciplinary hearing.

83. Plaintiff believes and avers that McCone instituted an audit of Unit #53
in retaliation for the union grievance and as a means of national origin based discrimination.

84.  Asaresult, Plaintiff filed an EEOC Charge (EEOC No. 530-2018-
00278) on or about October 25, 2017 detailing most of the above and alleging race and
national origin discrimination and retaliation. Around this time, Osuji filed an EEOC Charge
as well.

85. On or about October 27, 2017, mere days after Plaintiff's filing of an
EEOC Charge, McCone officially served him with an Employee Violation Report (“EVR”).
The EVR put forth charges of falsification of visits, falsification of overtime, and poor work

performance, but he denied the allegations and thus neglected to sign.

12
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 16 of 22

86. This same day, Plaintiff was walking by and overheard McCone
bragging to her secretary, “I will get rid of these African people one by one in this section”
and laughing about it. |

87. | DHS held a preliminary hearing for Plaintiff on or about November
14, 2017 and then a formal discipline hearing before a panel on or about January 24, 2018.

88. Atthis hearing, Plaintiff presented testimony and evidence that he
conducted visits in each of his cases as policy required and that there was never any
falsification of overtime or visitations. Concerning the allegation of poor work
performance, Plaintiff explained that was overwhelmed with his own cases because he was
shouldering the burden of other employees’ cases as well.

89. Plaintiff noted that due to the overload of cases, the delay of
inputting notes into the online system was agency wide (visits were supposed to be input
into the system within six day period).

90. On or about January 24, 2018, the hearing panel concluded their
deliberation and recommended fifteen (15) days’ suspension for Plaintiff.

91. | However, on or about March 23, 2018 there was a meeting to review
the hearing panel’s decision in the matter.

92. Ultimately, the Commissioner decided to approve the panel’s
recommendation to sustain charges and enact a suspension, but the Commissioner went further
‘and amended the panel recommendation to thirty (30) days’ suspension with the intent to
dismiss.

93. DHS Management told Plaintiff that March 23, 2018 was to be his last

day of work and he had to turn over his ID cards, badge, and agency equipment.

13
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 17 of 22

94. Plaintiff believes and avers that Respondent discriminated against him
and his Unit #53 coworkers on account of their race and ethnicity, despite their good
performance and successful tenure at DHS.

95. He further believes and avers that Respondent and McCone targeted him
and Unit #53 for audit because they had engaged in protected activity and filed EEOC Charges
and/ or supported each other’s complaints and EEOC Charges.

96. Upon information and belief, no other intake unit in the agency got
audited around this time.

97. Respondent subjected Plaintiff to a pattern of retaliatory animus and
antagonism which culminated in the termination of his employment.

98. Respondent did not give Plaintiff any prior indication that his work
performance was poor nor did it follow the progressive discipline policy as required by the
agency.

99, Plaintiff thus believes and avers that the reasoning behind his suspension
and subsequent termination was pretextual.

100. Furthermore, Plaintiffhas since learned that not long after his

termination, DHS transferred McCone to the Adoption section.

14
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 18 of 22

COUNT
DISCHARGE — RETALIATION-DISCRIMINATION-ARISING UNDER TITLE VI OF
THE CIVIL RIGHT ACT OF 1964 BASED ON NATIONAL ORIGIN AND RACE
DICKSON NYESUAH vs. CITY OF PHILADELPHIA

101. Paragraphs 1 through 100 are incorporated, as if set forth at length.

102. Because of the continued harassment by Weston and McCone and the
failure of Defendant to investigate Plaintiff's concerns, on or about May 31, 2018, Plaintiff
filed an EEOC Charge on the advice ofhis union. The EEOC Charge (EEOC No. 530-2018-
03413) detailed the above conduct and alleged race and national origin discrimination and
retaliation.

103. Once Weston and McCone received notice that Plaintiff had filed an
EEOC Charge, which he dual-filed with the Pennsylvania Human Relations Commission
(PHRC), the discriminatory conduct and harassment from Weston and McCone intensified.

104. The discriminatory animus also extended to Coleman, Kunzekweguta, and
Nyesuah, the social workers of African descent that Plaintiff supervised.

105. On or about October 27, 2017, mere days after Plaintiffs filing of an
EEOC Charge, McCone officially served him with an Employee Violation Report (“EVR”).
The EVR put forth charges of falsification of visits, falsification of overtime, and poor work
performance, but he denied the allegations and thus neglected to sign.

106. This same day, Plaintiff was walking by and overheard McCone
bragging to her secretary, “I will get rid of these African people one by one in this section”
and laughing about it.

107. DHS held a preliminary hearing for Plaintiff on or about November

14, 2017 and then a formal discipline hearing before a panel on or about January 24, 2018.

15
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 19 of 22

108. At this hearing, Plaintiff presented testimony and evidence that he
conducted visits in each of his cases as policy required and that there was never any
falsification of overtime or visitations. Concerning the allegation of poor work
performance, Plaintiff explained that was overwhelmed with his own cases because he was
shouldering the burden of other employees’ cases as well.

109. Plaintiff noted that due to the overload of cases, the delay of
inputting notes into the online system was agency wide (visits were supposed to be input
into the system within six day period).

110. On or about January 24, 2018, the hearing panel concluded their
deliberation and recommended fifteen (15) days’ suspension for Plaintiff.

111. However, on or about March 23, 2018 there was a meeting to review
the hearing panel’s decision in the matter.

112. Ultimately, the Commissioner decided to approve the panel’s
recommendation to sustain charges and enact a suspension, but the Commissioner went further
and amended the panel recommendation to thirty (30) days’ suspension with the intent to
dismiss.

113. DHS Management told Plaintiff that March 23, 2018 was to be his last
day of work and he had to turn over his ID cards, badge, and agency equipment.

114. Plaintiff believes and avers that Respondent discriminated against him
and his Unit #53 coworkers on account of their race and ethnicity, despite their good

performance and successful tenure at DHS.

16
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 20 of 22

115. He further believes and avers that Respondent and McCone targeted him
and Unit #53 for audit because they had engaged in protected activity and filed EEOC Charges
and/ or supported each other’s complaints and EEOC Charges.

116. Upon information and belief, no other intake unit in the agency got
audited around this time.

117. Respondent subjected Plaintiff to a pattern of retaliatory animus and
antagonism which culminated in the termination of his employment.

118. Respondent did not give Plaintiff any prior indication that his work
performance was poor nor did it follow the progressive discipline policy as required by the
agency.

119. Plaintiff thus believes and avers that the reasoning behind his suspension
and subsequent termination was pretextual.

120. Furthermore, Plaintiff has since learned that not long after his

termination, DHS transferred McCone to the Adoption section.

COUNT UI
DISCHARGE- NATIONAL ORIGIN AND RACE- ARISING UNDER PHRA
VIOLATION OF SECTION 5(D) OF PHRA 43 P.S. 951-963
DICKSON NYESUAH vs. CITY OF PHILADELPHIA

121. Plaintiff incorporates paragraphs 1 through 120 as if set forth at length.
122. The actions of the Defendant, through its agents, servants and employees,
in subjecting Plaintiff Nyesuah to discrimination by terminating the Plaintiff's employment

based on his race and national origin, constituted a violation of the PHRA.

17
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 21 of 22

123. Asa direct result of the aforesaid unlawful discriminatory employment
practices engaged in by the Defendant in violation of the PHRA, Plaintiff Nyesuah sustained
permanent and irreparable harm, resulting in his termination from employment, which caused
him to sustain a loss of earnings, plus the value of certain benefits, plus loss of future earning
power, plus back pay, and front pay and interest due thereon.

124. Asa further direct result of the aforesaid unlawful discriminatory
employment practices engaged in by the Defendant in violation of the PHRA, Plaintiff Nyesuah

suffered severe emotional distress, embarrassment, humiliation and loss of self-esteem.

PRAYER FOR RELIEF

125. Plaintiff incorporates paragraphs 1 through 124 as if set forth at length.
WHEREFORE, Plaintiff Nyesuah requests that this Court enter judgment in his
favor and against the Defendant, and order that:

A. Defendant compensate Plaintiff Nyesuah with back pay, at a rate
of pay and other benefits and emoluments of employment to which he would have been entitled
had he not been subjected to unlawful discrimination;

B. Defendant compensate Plaintiff Nyesuah with an award of front
pay, if appropriate;

C. Defendant pay to Plaintiff Nyesuah punitive damages,
compensatory damages for future pecuniary losses, pain, suffering, inconvenience, mental
anguish, loss of enjoyment of life and other nonpecuniary losses as allowable;

D. Defendant pay to Plaintiff Nyesuah pre and post judgment interest,

the costs of suit and attorney and expert witness fees as allowed by law;

18
Case 2:19-cv-02449-MAK Document 1 Filed 06/05/19 Page 22 of 22

E. Defendant shall eliminate all unlawful discriminatory practices as
well as remedy the discriminatory effect of past practices and procedures;

F, The Court shall award such other relief as if deemed just and
proper, in law and/or equity, including injunctive relief if the Honorable Court deems said relief
appropriate.

JURY DEMAND

Plaintiff Nyesuah demands trial by jury.

Respectfully submitted,

HARVEY, PENNINGTON LTD.

wont

DATE:_ June 5, 2019 BY: ae one A——____.
/SREDERICK M. WALTON, JR., ESQUIRE
Attorney for Plaintiff
Dickson Nyesuah

 

 

19
